In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-09-00029-CV
        ______________________________


       DAL-TILE CORPORATION, Appellant

                          V.

             RALF POINEAL, Appellee



    On Appeal from the 6th Judicial District Court
               Lamar County, Texas
               Trial Court No. 77543




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION

       Dal-Tile Corporation has filed a motion asking this Court to dismiss its appeal because the

controversy has been resolved and settled. Dal-Tile states that pursuant to their agreement, each

party will bear its own costs and fees. Pursuant to Rule 42.1(a) of the Texas Rules of Appellate

Procedure, we grant the motion in its entirety. TEX . R. APP . P. 42.1(a).

       We dismiss the appeal, with costs and fees taxed against the party incurring same.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:        July 2, 2009
Date Decided:          July 3, 2009




                                                  2